EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Patrick de la Pena on 01/13/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. 	  A driving evaluation apparatus comprising a processor configured to: 
			in response to receiving information about facial expressions or behaviors of one or more passengers riding in a vehicle that is under automatic driving control, determine whether or not the passenger has displayed a facial expression or behavior indicating a specific feeling, 
			in response to determining that the passenger has displayed the facial expression or behavior indicating the specific feeling, estimate a ride comfort of the vehicle felt by the passenger is negative in accordance with determining that the passenger has displayed the facial expression or behavior indicating the specific feeling, 
, and
			update the automatic driving control based on the evaluation of the driving of the vehicle for operating the vehicle under the updated automatic driving control. 
2. 	  The driving evaluation apparatus according to claim 1, wherein the processor estimates the ride comfort of the vehicle felt by the passenger, based on the facial expressions or behavior of the passenger when an absolute value of acceleration, velocity, or angular velocity of the vehicle exceeds a predetermined threshold value.
3. 	  
4. 	  The driving evaluation apparatus according to claim 1, wherein 
		the information about the facial expressions or behavior of the passenger is a video of the passenger captured by an imaging device of the vehicle when an absolute value of acceleration, velocity, or angular velocity of the vehicle exceeds a predetermined threshold value, and 
		when the processor determines that the passenger in the video has displayed the facial expression or behavior indicating the specific feeling, the processor estimates the ride comfort of the vehicle felt by the passenger as negative.
5. 	  The driving evaluation apparatus according to claim 1, wherein

		when the voice includes a predetermined phrase representing the behavior indicating the specific feeling, or when a strength of the voice exceeds a predetermined threshold value, the processor estimates the ride comfort of the vehicle felt by the passenger as negative.
6. 	  The driving evaluation apparatus according to claim 1, wherein when the ride comfort of the vehicle is estimated as negative for a predetermined number or more of the passengers riding in the vehicle, the processor estimates the ride comfort of the vehicle as negative.
7. 	  The driving evaluation apparatus according to claim 2, wherein the processor does not estimate the ride comfort of the vehicle felt by the passenger, based on the facial expressions or behavior of the passenger when the absolute value of the acceleration, velocity, or angular velocity of the vehicle exceeds the predetermined threshold value as a result of the automatic driving control to avoid danger.
8. 	  The driving evaluation apparatus according to claim 1, further comprising:
		a memory, wherein
		the processor stores the evaluation result of the driving of the vehicle by an automatic driving  controller which is installed in the vehicle and which controller, in the memory in association with each other.
9. 	  A driving evaluation apparatus comprising a processor configured to:
		in response to receiving information about facial expressions or behaviors of one or more passengers riding in a vehicle that is under automatic driving control, determine whether or not the passenger has displayed a facial expression or behavior indicating a specific feeling,		
		in response to determining that the passenger has displayed the facial expression or behavior indicating the specific feeling, estimate a ride comfort of the vehicle felt by the passenger in accordance with determining that the passenger has displayed the facial expression or behavior indicating the specific feeling; 
		evaluate the driving of the vehicle that is under the automatic driving control, based on the estimated ride comfort, and
		update the automatic driving control based on the evaluation of the driving of the vehicle for operating the vehicle under the updated automatic driving control, 
		wherein the driving evaluation apparatus is configured as a server that receives the information about the facial expressions or behavior of the passenger from the vehicle in which a capture device for capturing the information about the facial expressions or behavior of the passenger is installed, through a network, or configured as a vehicle-mounted device installed in the vehicle, together with a capture device for capturing the information about the facial expressions or behavior of the passenger.

11. 	  
12. 	  A driving evaluation method comprising the steps of:
		determining, in response to receiving information about facial expressions or behaviors of one or more passengers riding in a vehicle that is under automatic driving control, whether or not the passenger has displayed a facial expression or behavior indicating a specific feeling, and 
		estimating, in response to determining that the passenger has displayed the facial expression or behavior indicating the specific feeling, a ride comfort of the vehicle felt by the passenger is negative in accordance with  determining that the passenger has displayed the facial expression or behavior indicating a specific feeling; 
		evaluating the driving of the vehicle that is under the automatic driving control based on a number of times the ride comfort of the vehicle is determined to be negative, and
		updating the automatic driving control based on the evaluation of the driving of the vehicle for operating the vehicle under the updated automatic driving control.
13. 	  The driving evaluation apparatus according to claim 9, wherein the processor estimates the ride comfort of the vehicle felt by the passenger based on the facial expressions or behavior of the passenger when an absolute value of acceleration, velocity, or angular velocity of the vehicle exceeds a predetermined threshold value.

		whenever the processor receives the information about the facial expressions or behavior of the passenger, the processor determines whether or not the passenger has displayed the facial expression or behavior indicating the specific feeling based on the received information, and when the processor determines that the passenger has displayed the facial expression or behavior indicating the specific feeling, the processor estimates the ride comfort of the vehicle felt by the passenger as negative, and
		the processor evaluates the driving of the vehicle that is under the automatic driving control, based on a number of times the ride comfort of the vehicle is estimated as negative.
15. 	  The driving evaluation apparatus according to claim 14, wherein
		the information about the facial expressions or behavior of the passenger is a video of the passenger captured by an imaging device of the vehicle when an absolute value of acceleration, velocity, or angular velocity of the vehicle exceeds a predetermined threshold value, and
		when the processor determines that the passenger in the video has displayed the facial expression or behavior indicating the specific feeling, the processor estimates the ride comfort of the vehicle felt by the passenger as negative.
16. 	  The driving evaluation apparatus according to claim 14, wherein

		when the voice includes a predetermined phrase representing a behavior indicating the specific feeling, or when a strength of the voice exceeds a predetermined threshold value, the processor estimates the ride comfort of the vehicle felt by the passenger as negative.
17. 	  The driving evaluation apparatus according to claim 14, wherein when the ride comfort of the vehicle is estimated as negative for a predetermined number or more of the passengers riding in the vehicle, the processor estimates the ride comfort of the vehicle as negative.
18. 	  The driving evaluation apparatus according to claim 13, wherein the processor does not estimate the ride comfort of the vehicle felt by the passenger based on the facial expressions or behavior of the passenger when the absolute value of the acceleration, velocity, or angular velocity of the vehicle exceeds the predetermined threshold value as a result of the automatic driving control to avoid danger.
19. 	  The driving evaluation apparatus according to claim 9, further comprising:
		a memory, wherein
		the processor stores the evaluation result of the driving of the vehicle by an automatic driving controller which is installed in the vehicle and which controller, in the memory in association with each other.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claims 1.
Lee and Takayuki both separately and combined do not teach or suggest the combination of limitations “in response to determining that the passenger has displayed the facial expression or behavior indicating the specific feeling, estimate a ride comfort of the vehicle felt by the passenger is negative in accordance with determining that the passenger has displayed the facial expression or behavior indicating the specific feeling, evaluate the driving of the vehicle that is under the automatic driving control based on a number of times the ride comfort of the vehicle is estimated to be negative, and update the automatic driving control based on the evaluation of the driving of the vehicle for operating the vehicle under the updated automatic driving control.”
Independent claim 9 and 12 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. The dependent claims are allowable for depending upon allowable claims 1 and 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/RACHID BENDIDI/Primary Examiner, Art Unit 3667